DETAILED ACTION
This office action is in response to the communication received October 13, 2022. 
The amendments of claims 31 and 34 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The previous 35 USC 112 (b) rejections of claims 31 and 34 are withdrawn in response to amendments to the claims. 

Response to Arguments
Applicant’s arguments regarding Shiina are not persuasive. Applicant argues that as Shiina discloses an RFID antenna printed and then covered with a sealant film, “essentially embedding the tag within an individual ‘sheet’ of the package,” then the RFID antenna would not be applied to an exterior surface of one of the sheets of the container. However, as the surface that the RFID antenna would be printed on would on the outer surface a sheet making up the container, as opposed to the interior surface of the sheets creating the interior chamber, it is considered an exterior surface the surface on which the RFID antenna would be printed is considered an exterior surface.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “peripheral seal lines,” which are claimed in claims 31 and 34, should be within the specification. No new matter should be added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 17-18, 27-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajewski et al. (US 4,505,708) in view of Shiina (JP 2003158414) and further in view of . All paragraph citations related to Shiina are to the English translation of the Shiina specification.
Regarding claims 17 and 18, Gajewski discloses a blood component container (see Fig. 1) comprising: a pair of facing plastic sheets peripherally sealed together to define an interior chamber (see Fig. 1; col. 8, ll. 32-39, interior chamber being where platelets are stored). Gajewski further discloses each sheet having an exterior surface (see Fig. 1, outside surfaces).
Gajewski does not disclose the blood component container including an RFID antenna painted, printed, or stamped directly onto an exterior surface of one of the sheets, nor does Gajewski disclose the RFID antenna is aluminum.
Shiina discloses a container having a RFID antenna 11, 12 printed directly onto an exterior surface of one of the sheets 1b of the container (see Figs. 1A-1B, 4A-4C; para. 5-7, 9, 17) with an IC tag label 2 with IC chip 5 attached to antenna 11, 12 (see para. 5-7) and sealant film 3 placed on top of IC chip (microchip) and antenna (see Fig. 1B; para. 14). Shiina further discloses the antenna being made of aluminum (see para. 17) and the antenna on one of the sheets between closed edges of the container (see Fig. 1a) . Having the RFID antenna and associated label/chip attached to the container allows for information management related to the container, such as that related to distribution, quality control (see para. 3) and the printing of the antenna has cost advantages and is suitable for mass consumption applications such as packaging materials (see para. 4). It would have been obvious to a person having ordinary skill in the art at the time of invention to add an RFID antenna of aluminum printed directly onto an exterior surface of one of the sheets and between closed edges of the container of Gajewski, along with an IC tag label with IC chip and sealant film placed on top of the IC chip and antenna to the blood component container, this addition to an exterior sheet of a container filled with contents disclosed by Shiina, and allowing for information management related to the container, such as that related to distribution, quality control and the printing of the antenna having cost advantages and being suitable for mass consumption applications.
Regarding claim 27, Gajewski further discloses one or more ports 12, 16 present at an end of the container for accessing the interior chamber (see Fig. 1). 
Regarding claim 28, Gajewski further discloses the number of ports is three (see Fig. 1, inlet port 12 and two access ports 16).
Regarding claim 29, Gajewski discloses the plastic sheets are made of plasticized polyvinylchloride (see Abstract). 
Regarding claim 30, teachings of Gajewski and Shiina are described above and as described above disclose a microchip that is combined with the antenna, which results in an RFID tag (see rejection of claim 17, microchip/IC chip).
Regarding claim 31, Gajewski and Shiina are described above and further disclose the antenna is located on said one of the sheets between edges of the container (see rejection of claim 17), and as the edges disclosed by Gajewski are peripherally sealed (see Fig. 1; col. 8, ll. 32-35), the antenna would between peripherally sealed edges of the container.
Regarding claim 32, Gajewski discloses a method involving a blood component container (see Fig. 1) comprising a pair of facing plastic sheets peripherally sealed together to define an interior chamber (see Fig. 1; col. 8, ll. 32-39, interior chamber being where platelets are stored). Gajewski further discloses each sheet having an exterior surface (see Fig. 1, outside surfaces).
Gajewski does not disclose this method being of attaching an RFID tag antenna to the blood component container, the method comprising painting, printing or stamping an RFID tag antenna directly onto the exterior surface. 
Shiina discloses a method of attaching an RFID tag antenna to a container including having a RFID antenna 11, 12 printed directly onto an exterior surface of one of the sheets 1b of the container (see Figs. 1A-1B, 4A-4C; para. 5-7, 9, 17) with an IC tag label 2 with IC chip 5 attached to antenna 11, 12 (see para. 5-7) and sealant film 3 placed on top of IC chip (microchip) and antenna (see Fig. 1B; para. 14). Shiina further discloses further the antenna being made of aluminum (see para. 17)  and the antenna on one of the sheets between closed edges of the container (see Fig. 1a) . Having the RFID antenna and associated label/chip attached to the container allows for information management related to the container, such as that related to distribution, quality control (see para. 3) and the printing of the antenna has cost advantages and is suitable for mass consumption applications such as packaging materials (see para. 4). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of Gajewski include attaching an RFID tag antenna by printing the antenna, which is made of aluminum, directly onto an exterior surface of one of the sheets and between closed edges of the container of Gajewski, along with an IC tag label with IC chip and sealant film placed on top of the IC chip and antenna to the blood component container, this method of attachment disclosed by Shiina, and allowing for information management related to the container, such as that related to distribution, quality control and the printing of the antenna having cost advantages and being suitable for mass consumption applications.
Regarding claim 34, Gajewski and Shiina are described above and further disclose the antenna is located on said one of the sheets between edges of the container (see rejection of claim 17), and as the edges disclosed by Gajewski are peripherally sealed (see Fig. 1; col. 8, ll. 32-35), the antenna would between peripherally sealed edges of the container.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajewski in view of Shiina as applied to claim 32 above, and further in view of Koblasz (US 2007/0159332).
Regarding claim 33, Gajewski and Shiina further disclose the RFID tag antenna is made of aluminum (see rejection of claim 32 above combining aluminum teachings of Shiina with disclosure of Gajewski) but these references do not disclose the antenna is provided by painting or stamping. 
However, Koblasz discloses that painting an RFID antenna is a well known alternative to printing an RFID antenna (see para. 89). It would have been obvious to a person having ordinary skill in the art to have the antenna of Gajewski and Shiina painted instead of printed, as Koblasz discloses that this is a well known alternative and would predictably result in the creation of an RFID antenna. Furthermore, painting may be easier than printing as painting would require less tools, such as a printer machine and all parts that come with a printer machine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781